Citation Nr: 0114573	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-16 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an effective date earlier than November 7, 
1995, for assignment of a 60 percent rating for bronchitis 
with reactive airway disease due to chlorine gas exposure.

2.  Entitlement to an effective date earlier than November 7, 
1995, for a grant of a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to July 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which granted an increased rating of 60 percent for 
bronchitis with reactive airway disease due to chlorine gas 
and a TDIU, both effective November 7, 1995. 

The record reflects that the veteran initially requested a 
personal hearing in conjunction with this appeal.  However, 
he withdrew this request in July 2000.  


FINDINGS OF FACT

1.  The medical evidence does not show that it was factually 
ascertainable prior to November 7, 1995, that the veteran was 
entitled to a 60 percent disability rating for his bronchitis 
with reactive airway disease due to chlorine gas exposure.

2.  The veteran's only service-connected disability is 
bronchitis with reactive airway disease due to chlorine gas 
exposure.  He has been assigned the following schedular 
evaluations for this disability: zero percent 
(noncompensable) effective January 3, 1989; 30 percent, 
effective August 18, 1991; and 60 percent, effective November 
7, 1995.

3.  The record reflects that the veteran submitted statements 
in June 1989 and March 1992, in which he contended that he 
was unemployable by virtue of his service-connected 
disability.

4.  Correspondence was sent to the veteran in March 1992 
requesting that he complete an enclosed VA Form 21-8940 
(Application for Increased Compensation Based on 
Unemployability), preferably within 60 days.
5.  Additional correspondence was sent to the veteran in May 
1992, regarding the claim for "unemployability benefits."  
This correspondence informed the veteran that his claim had 
been administratively disallowed because he failed to submit 
a completed VA Form 21-8940 as requested by the March 1992 
correspondence.  He was informed that he could reopen the 
claim by submitting the requested evidence, but that if it 
was not received by March 1993, benefits, if authorized, 
could be no earlier than the date the evidence was received.

6.  Following the May 1992 correspondence, the next written 
communication in which the veteran claimed that he was 
unemployable because of his service-connected disability was 
received by VA on November 7, 1995.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to an effective date earlier 
than November 7, 1995, for a 60 percent  rating for his 
bronchitis with reactive airway disease due to chlorine gas 
exposure.  38 U.S.C.A. §§ 5110, 7103, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.400, 4.97 (Diagnostic Code 6600 as in 
effect prior to and since October 7, 1996), 20.1100 (2000).

2.  The veteran is not entitled to an effective date earlier 
than November 7, 1995, for a grant of TDIU.  38 U.S.C.A. 
§§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(p), 3.158, 
3.160, 3.340, 3.321(b)(1), 3.400, 4.16 (2000); Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  The effective date of 
an award based on a claim reopened after final adjudication 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
application is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).

The veteran's bronchitis with reactive airway disease due to 
chlorine gas exposure is evaluated pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (bronchitis, chronic).  Further, 
the record reflects that the statutory criteria for this Code 
was changed effective October 7, 1996.  61 Fed. Reg. 46,720 
(September 5, 1996).  

Under the old criteria, a 30 percent evaluation required 
moderately severe chronic bronchitis manifested by persistent 
coughing at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
obstruction.  A 60 percent evaluation required severe chronic 
bronchitis manifested by severe productive cough and dyspnea 
on slight exertion and pulmonary function tests indicative of 
severe ventilatory impairment.

Under the new criteria, ratings are based on the results of 
pulmonary function tests, showing forced expiratory volume in 
one second (FEV-1), Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC), and Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)).  A 30 percent evaluation requires FEV-1 of 56 to 
70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or 
DLCO (SB) 56 to 65 percent predicted.  A 60 percent 
evaluation requires FEV-1 of 40-to 55- percent predicted, or; 
FEV-I/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55- 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).
The Board notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
commented that that VA should specify that pulmonary function 
be tested before bronchodilatation in order to reflect 
ordinary conditions of life.  The response of VA was as 
follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46,723.

Effective dates for the grant of total ratings are governed 
by the increased rating provisions of 38 C.F.R. 
§ 3.400(o)(1)-(2).  Servello v. Derwinksi, 3 Vet. App. 196 
(1992); Wood v. Derwinski, 1 Vet. App. 367 (1991).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

Pursuant to 38 C.F.R. § 3.158(a), where evidence requested in 
connection of an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned, and after the expiration of the one year, further 
action may not be taken unless a new claim is received.  This 
regulation further provides that should the right to a 
benefit finally be established, a subsequent award shall 
commence no earlier than the date of the filing of the new 
claim.

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also pointed 
out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which, among other things, 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  Further, this law includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Act, or filed 
before the date of enactment and not yet final as of that 
date.  Here, while the RO did not have the benefit of the 
specific provisions of the VCAA when it adjudicated the case 
below, the Board finds that the obligations contained in this 
law have been fulfilled.  First of all, the VCAA made no 
changes to the criteria concerning the assignment of 
effective dates.  Moreover, the veteran was informed of these 
requirements, as well as the requirements for a TDIU, by the 
April 2000 Statement of the Case.  The veteran has not 
indicated the existence of any pertinent evidence not on file 
which would support his claim for an earlier effective date 
for either the assignment of the 60 percent schedular rating, 
or the grant of TDIU.  

As an additional matter, the Board notes that, for the 
reasons stated below, the veteran is not entitled to an 
effective date earlier than November 7, 1995, for his grant 
of TDIU as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  As the law and not the facts is dispositive 
of the TDIU claim, there does not appear to be any reasonable 
possibility that any additional assistance would aid in 
substantiating the appellant's claim.  See § 3 of the VCAA, 
to be codified at 38 U.S.C.A. § 5103A(a)(2).


Background.  Service connection was granted for reactive 
airway disease due to chlorine gas exposure by a July 1989 
rating decision.  A noncompensable (zero percent) disability 
rating was assigned, effective January 3, 1989.  It is noted 
that the evidence on file at the time of this decision 
included service medical records, as well as post-service 
medical records dated in 1989, such a VA arranged pulmonary 
examination conducted in March 1989.

The veteran submitted a timely Notice of Disagreement to the 
July 1989 rating decision, contending that he was entitled to 
a compensable disability rating.  However, he did not submit 
a timely Substantive Appeal after a Statement of the Case was 
issued in December 1989.

The record reflects that bronchitis was ultimately 
acknowledged to be part of the service-connected reactive 
airway disease due to chlorine gas exposure.  Further, this 
is the veteran's only service-connected disability.

In a June 1989 statement, the veteran asserted that he was 
"medically unemployable," due to his service-connected 
disability.

By an August 1991 statement, the veteran requested re-
evaluation of his service-connected bronchial condition.  
Thereafter, he underwent a new VA arranged pulmonary 
examination in November 1991.  VA outpatient treatment 
records were also added to the file.

A December 1991 rating decision assigned a 10 percent 
disability rating for reactive airway disease, effective 
August 18, 1991.  The veteran perfected an appeal from this 
rating decision to the Board, contending that he was entitled 
to a higher rating.

In his March 1992 Notice of Disagreement, the veteran 
contended, in part, that he could not perform his work as a 
professional painter because of his service-connected 
disability.  Later in March 1992, the RO sent correspondence 
to the veteran which requested that he complete the enclosed 
VA Form 21-8940 (Application for Increased Compensation Based 
on Unemployability), preferably within 60 days.  Thereafter, 
the RO sent correspondence in May 1992 which specifically 
referred to the veteran's claim for "unemployability 
benefits."  The RO noted that they had previously sent the 
veteran a VA Form 21-8940 in March 1992, but that he had not 
responded to the request to complete and return this 
document.  As it had been more than 60 days since the 
previous correspondence, the RO informed the veteran that 
they had to assume he did not wish to pursue his claim.  
Therefore, the RO had administratively disallowed the claim, 
and no further action would be taken.  However, the veteran 
was informed that he could reopen his claim at any time by 
sending the necessary evidence.  Moreover, he was informed 
that if this evidence was not received by March 1993, 
benefits, if authorized, would only be paid from the date the 
evidence was received.

The veteran underwent a new VA arranged pulmonary examination 
in March 1995.  Among other things, it was noted that the 
veteran had been employed as a painter since his last 
evaluation in November 1991.  However, while painting, he 
experienced problems with cough productive of purulent 
secretions, and problems at night particularly with 
congestion and difficulty sleeping.  Further, he reported 
that he had been unable to work as demanded, and claimed to 
have lost many opportunities for gainful employment because 
of his lung condition.

In a July 1995 rating decision and concurrent Supplemental 
Statement of the Case, the RO assigned a 30 percent 
disability rating for the veteran's pulmonary disorder , 
effective August 18, 1991.

In an April 1996 decision, the Board denied the veteran's 
claim for a disability rating in excess of 30 percent for his 
service-connected bronchitis.  The evidence noted by the 
Board in making this decision included the veteran's service 
medical records, the VA arranged pulmonary examinations 
conducted in November 1991 and March 1995, as well as the VA 
outpatient treatment records.  Based upon this evidence, the 
Board concluded that the veteran did not meet the schedular 
requirements for a disability rating in excess of 30 percent 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 6600, nor was 
he entitled to an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).

Although not noted in the April 1996 rating decision, the 
record reflects that VA received a statement from the veteran 
on November 7, 1995, in which he requested 100 percent 
disability.  He reported that his primary care doctor said he 
was unemployable, and recommended that he not return to work.  
In support of his claim, the veteran submitted a statement 
from his primary care physician, who stated that the veteran 
would be unable to return to work as a painter for an 
extended period of time starting September 24, 1995, and that 
this would last more than a year.

Private medical records were subsequently added to the file 
from the Hilo Medical Center, which were apparently received 
by the RO in February 1996.  These records reflect that the 
veteran was hospitalized at the facility on two separate 
occasions in October 1995.  The first was from October 23 to 
25, while the second was from October 26 to 28.  It is noted 
that these hospitalizations were due to bronchospasm; chronic 
obstructive pulmonary disease (COPD) secondary to chlorine 
inhalation injury; and rule-out bronchiectasis.  

VA Reports of Contact dated in December 1995 and February 
1996 noted that the veteran was out of work.  Further, in the 
February 1996 Report of Contact, it was noted that the 
veteran was seeking a temporary total rating based on 
hospitalization and/or convalescence (38 C.F.R. §§ 4.29, 
4.30) based on an October 1995 hospitalization.  The veteran 
asserted that he was unable to work for 2 years due to his 
service-connected disability, and that he had no income from 
his painters' union.  It was also noted that the veteran was 
aware that his claims file was at the Board, and that he was 
informed that the RO's adjudication department might require 
his claims file to rate his claim; the claims file might have 
to be transferred back to the RO in order to adjudicate his 
claim.

A March 1996 Report of Contact noted that the veteran was 
interested in the vocational rehabilitation program, and that 
he understood that no temporary total benefits were payable 
for his two short hospitalizations in October 1995.

In June 1996, the veteran submitted a completed VA Form 21-
8940.  Among other things, he reported that he had worked as 
a painter from 1977 until 1995.  This included work with a 
painters' union from October 1994 to September 1995, and a 
different painters' union in September 1995.

The veteran underwent a new VA pulmonary examination in 
November 1996, which included a chest X-ray and a pulmonary 
function test.  

On examination of the veteran's lungs, it was noted that he 
had equal breath sounds bilaterally.  However, he was found 
to have harsh vesicular breath sounds, and a prolonged 
expiratory phase.  There were no wheezes and rhonchi 
scattered in both the lung fields.  Coarse crackles were 
heard in both the lung fields anteriorly and posteriorly.  No 
bronchial breath sounds were heard by the examiner.

The chest X-ray resulted in an impression of normal chest.

The pulmonary function test results showed, among other 
things, that FEV-1, post medication, was 42 percent of the 
predicted value; and FEV-1/FVC, post medication, was 74 
percent of the predicted value.  The interpretation of these 
results included severe large and small airway obstruction, 
and that there was significant improvement in FEV-1 with 
bronchodilatation.  

Based on the foregoing, the examiner's impression was 
hyperreactive airway disease with chronic bronchitis.  
In a May 1997 rating decision, the RO found that the veteran 
was not entitlement to a disability rating in excess of 30 
percent for his bronchitis with reactive airway disease due 
to chlorine gas exposure.  The veteran was informed of this 
decision, including his right to appeal, and he did not 
appeal.

By a July 1999 statement, the veteran's representative 
contended that the May 1997 rating decision was the product 
of clear and unmistakable error (CUE).  The representative 
noted, in part, that the new criteria for Diagnostic Code 
6600 warranted a 60 percent evaluation when FEV-1 was 40- to 
55- percent predicted, and that the November 1996 VA 
pulmonary function test reported FEV-1 of 42 percent.  
Consequently, it was asserted that the May 1997 rating 
decision should have assigned a 60 percent disability rating, 
and the failure to do so was CUE.

In an August 1999 decision, the Board found that the veteran 
was not entitled to an effective date earlier than August 18, 
1991, for a compensable evaluation for reactive airway 
disease due to exposure to chlorine gas.  Further, the Board 
referred the claim of CUE in the May 1997 rating decision to 
the RO for appropriate action.

In the September 1999 rating decision, the RO found that the 
May 1997 rating decision was the product of CUE, and should 
be revised to award an increased rating of 60 percent, and 
that he was entitled to TDIU, effective November 7, 1995.  
The RO, in assigning the effective date, stated that both the 
60 percent rating and TDIU were established from the date of 
receipt of claim; specifically, the veteran's statement 
received on November 7, 1995, which the RO characterized as 
an increased rating claim.

The veteran appealed the September 1999 rating decision to 
the Board, contending he was entitled to an earlier effective 
date.  In his April 2000 Notice of Disagreement, he stated 
that he believed the grant should go back to September 24, 
1995, because that was the date his doctor notified VA that 
he became too disabled to work.  He asserted in his August 
2000 Substantive Appeal that he believed the effective date 
of his grant for TDIU should go back to August 1991.

Statements were submitted by the veteran's representative in 
August 2000 and March 2001 in support of an effective date 
back to August 1991 for the grant of TDIU.  In the August 
2000 statement, the representative contended that this was 
supported by the medical evidence on file, and noted the 
results of the VA arranged examinations conducted in March 
1989, November 1991, and March 1995.  Further, it is noted 
that the representative specifically referred to the results 
of pulmonary function tests conducted in conjunction with the 
March 1995 examination.


Analysis: Increased rating.  In the instant case, the Board 
finds that the veteran is not entitled to an effective date 
earlier than November 7, 1995, for assignment of a 60 percent 
rating for his service-connected bronchitis with reactive 
airway disease due to the chlorine gas exposure.

As stated above, the representative referred to the VA 
arranged medical examinations of March 1989, November 1991, 
and March 1995, apparently in support of the contention that 
it was factually ascertainable prior to November 7, 1995, 
that the veteran was entitled to the increased rating of 60 
percent.  However, these records were before the Board at the 
time of the April 1996 decision, when it was held that the 
veteran was not entitled to a disability rating in excess of 
30 percent on either a schedular or extraschedular basis.  
This decision is considered final and correct in the absence 
of CUE, and, as such, the Board may not readjudicate the 
issue on the same factual basis.  38 U.S.C.A. §§ 7103, 7104; 
38 C.F.R. § 20.1100.  The issue of CUE is not currently 
before the Board.  See 38 U.S.C.A. § 7111; 38 C.F.R. 
§ 20.1400.

The representative also noted the results of the March 1995 
pulmonary function tests, apparently contending that these 
indicated the veteran was entitled to a higher schedular 
rating under the revised criteria of Diagnostic Code 6600.  
Regarding this contention, the Board notes that the revised 
criteria were effective October 7, 1996, and cannot be 
applied prior to that date.  VAOPGCPREC 3-2000 (April 10, 
2000); see also DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997).  
Based upon a thorough review of the evidence on file, the 
Board concludes that it was not factually ascertainable prior 
to November 7, 1995, that the veteran met the schedular 
requirements for a 60 percent rating for his bronchitis with 
reactive airway disease due to chlorine gas exposure pursuant 
to the criteria found at Diagnostic Code 6600 (as in effect 
prior to October 7, 1996).  This includes, but is not limited 
to, the veteran's statements, the private medical records 
from Hilo Medical Center, and the November 1996 VA pulmonary 
examination.  Accordingly, his claim for an earlier effective 
date must be denied.


Analysis: TDIU.  In the instant case, the veteran, as a 
matter of law, is not entitled to an effective date earlier 
than November 7, 1995, for a grant of TDIU.

As noted above, the veteran submitted written statements in 
June 1989 and March 1992 in which he claimed that he was 
unemployable because of his service-connected disability.  In 
short, he submitted statements which, reasonably construed, 
constituted a claim of entitlement to TDIU based upon his 
service-connected disability.  Consequently, he was sent the 
March 1992 correspondence which requested evidence in support 
of this claim.  Specifically, a completed VA Form 21-8940.  
The record reflects that the veteran did not submit this 
requested evidence within one year of the March 1992 request.  
Further, the May 1992 correspondence informed the veteran of 
the consequences of failing to submit the requested evidence.  
Therefore, the Board finds that he abandoned his claim.  
38 C.F.R. § 3.158(a).  Accordingly, he is not entitled to an 
effective date for a grant of TDIU benefits earlier than the 
date of filing of a new claim.  Id.

The Board has carefully reviewed the evidence on file, and 
finds that, following the May 1992 correspondence, the next 
written communication in which the veteran expressed his 
belief that he was entitled to a TDIU based upon his service-
connected disability, and/or an intent to file for these 
benefits, was the statement of November 7, 1995.  Granted, he 
did contend in the context of his increased rating claim that 
the disability caused problems with his employment, as shown 
by the March 1995 VA arranged examination.  However, he did 
not indicate that he could not obtain or sustain 
substantially gainful employment because of this disability.  
Therefore, the Board concludes that no formal or informal 
claim of entitlement to TDIU was filed from the time the 
veteran abandoned his claim until he submitted the November 
7, 1995, statement.  See Rodriguez, supra.

The Board also notes that the veteran's rating for his 
service-connected bronchitis with reactive airway disease due 
to chlorine gas exposure was 30 percent prior to the increase 
to 60 percent, effective from November 7, 1995.  For the 
reasons stated above, the Board has determined that he is not 
entitled to an effective date earlier than November 7, 1995, 
for assignment of this increased rating.  Consequently, the 
veteran did not meet the schedular requirements of 
entitlement to TDIU prior to that date.  38 C.F.R. § 4.16. 

As noted above, the veteran's primary physician submitted an 
opinion that the veteran would be unable to return to work as 
a painter for an extended period of time starting September 
24, 1995.  However, this evidence does not change the fact 
that the veteran abandoned his claim when he failed to 
respond to the March 1992 request for evidence within one 
year, and that he did not thereafter reopen his claim until 
November 7, 1995.  As a matter of law, he is not entitled to 
an effective date prior to the date of the reopened claim.  
Here, the record reflects that this opinion was submitted in 
conjunction with the November 7, 1995, statement.  In short, 
it was not on file prior to the date of the reopened claim.  
Therefore, it cannot serve as a basis for an effective date 
earlier than November 7, 1995.

For the reasons stated above, the Board finds that the 
veteran has no legal entitlement to an effective date earlier 
than November 7, 1995, for a grant of TDIU.  In Sabonis, 
supra, the Court held that where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board should be terminated because of absence of legal 
merit or the lack of entitlement under the law.  As the law 
is dispositive of the instant case, the benefit of the doubt 
rule is not for application.

The Board acknowledges that it is deciding the TDIU claim on 
a different legal basis than that provided by the RO.  
Specifically, the RO did not address the fact that the 
veteran abandoned his earlier claim by failing to respond to 
the March 1992 request for evidence within one year.  
However, as mentioned above, the May 1992 correspondence 
informed the veteran of the consequences of his failure to 
respond.  Moreover, the Board finds that as the law and not 
the evidence is dispositive of the instant case, the veteran 
is not prejudiced by this action.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


ORDER

Entitlement to an effective date earlier than November 7, 
1995, for assignment of a 60 percent disability rating for 
bronchitis with reactive airway disease due to chlorine gas 
exposure is denied.

Entitlement to an effective date earlier than November 7, 
1995, for a grant of a TDIU is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

